245 Ga. 381 (1980)
265 S.E.2d 786
BOARD OF TAX ASSESSORS OF MUSCOGEE COUNTY, GEORGIA
v.
McCAULEY.
35877.
Supreme Court of Georgia.
Submitted January 25, 1980.
Decided March 5, 1980.
Thomas N. Austin, for appellant.
Vincent P. McCauley, for appellee.
HILL, Justice.
This is the second appearance of this ad valorem tax case in this court. McCauley v. Bd. of Tax Assessors of Muscogee County, Ga., 243 Ga. 844 (257 SE2d 266) (1979).
At trial, the jury found the value of the property for the year 1978 to be $78,867. The Board of Tax Assessors contends that there is no evidence to support this verdict and that a verdict in the amount of the board's evaluation, $96,000, should have been directed.
In addition to general evidence as to the location, use and condition of the property in question, as well as the neighborhood in which it is located, the taxpayer showed *382 that the property had been valued at $78,867 by the tax assessors in 1977. In tax valuation disputes, the value of the property determined by the tax assessors for the previous year is admissible as evidence of the current value of the property at the insistence of the taxpayer. Thus there was a question as to value to authorize submission of this case to the jury as well as evidence to support the jury's verdict. See State Hwy. Dept. v. Andrus, 212 Ga. 737, 739 (95 SE2d 781) (1956).
Judgment affirmed. All the Justices concur.